     Case 2:20-cv-01551-APG-BNW Document 26 Filed 04/07/21 Page 1 of 3



 1 MICHAEL M. EDWARDS, ESQ.
   Nevada Bar No. 6281
 2 NICHOLAS L. HAMILTON, ESQ.
   Nevada Bar No. 10893
 3 MESSNER REEVES LLP
   8945 West Russell Road, Suite 300
 4 Las Vegas, Nevada 89148
   Telephone: (702) 363-5100
 5 Facsimile: (702) 363-5101
   E-Mail: medwards@messner.com
 6         nhamilton@messner.com
 7 Counsel for Defendant,
   Eric Penner,
 8
                                         UNITED STATES DISTRICT COURT
 9
                                             DISTRICT OF NEVADA
10
     BALUMA S.A. d/b/a ENJOY PUNTA                        Case No.: 2:20-CV-01551-APG-BNW
11   DEL ESTE & CASINO,
12                          Plaintiff,                    STIPULATION AND [Proposed] ORDER
                                                          TO ENLARGE BRIEFING SCHEDULE
13   v.                                                   AS TO PLAINTIFF’S MOTION FOR
                                                          SUMMARY JUDGMENT
14   ERIC PENNER,                                         [Docket #21] (First Request)

15                          Defendant.                    AND

16                                                        TO ENLARGE TIME TO SUBMIT
                                                          ANSWER TO PLAINTIFF’S COMPLAINT
17                                                        (First Request)

18

19               Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, Defendant, Eric Penner (“Defendant”) and

20   Plaintiff Baluma S.A. (“Plaintiff”), by and through their undersigned counsel of record, hereby

21   stipulate as follows:

22        I.     STIPULATION TO ENLARGE BRIEFING SCHEDULE AS TO PLAINTIFF’S
                 MOTION FOR SUMMARY JUDGMENT [Docket #21]
23
                 The parties request that the Court enter an order approving this stipulation extending the
24
     briefing schedule on Plaintiff’s pending Motion for Summary Judgment (Doc. 21), filed on March
25
     21, 2021, by ten (10) days as to both Defendant’s response to and Plaintiff’s reply in support of the
26
     Motion for Summary Judgment. This is the parties’ first stipulation and request for an extension of
27
     time relating to the briefing schedule on the Motion for Summary Judgment.
28
     {04749882 / 1}
                                                        -1-
               STIPULATION AND ORDER TO ENLARGE BRIEFING SCHEDULE AS TO PLAINTIFF’S MOTION FOR
                  SUMMARY JUDGMENT [DOCKET #21] AND TO FILE ANSWER TO PLAINTIFF’S COMPLAINT
     Case 2:20-cv-01551-APG-BNW Document 26 Filed 04/07/21 Page 2 of 3



 1            Defendant’s counsel has requested an additional ten (10) days to prepare Defendant’s
 2   response to the Motion for Summary Judgment to allow the parties to continue settlement
 3   discussions. Such a request would make Defendant’s response to the Motion for Summary
 4   Judgment due on or before April 19, 2021. Plaintiff is agreeable to the requested extension of time.
 5            The extended response deadline impacts Plaintiff’s ability to analyze the response and
 6   prepare its reply in support of its Motion for Summary Judgment in the time contemplated by LR
 7   7-2(b) due to existing briefing deadlines and conflicts in other matters. Plaintiff has thus requested
 8   an additional ten (10) days to prepare its reply, making such a reply due on or before May 13, 2021.
 9   Defendant is agreeable to the requested extension of time.
10
      II.     STIPULATION TO ENLARGE TO ENLARGE TIME TO SUBMIT ANSWER TO
11            PLAINTIFF’S COMPLAINT (First Request)

12            The parties further stipulate and request that the Court enter an order to enlarge the time in

13   which Defendant, Eric Penner, may file an answer to Plaintiff’s Complaint (Filed in the Eighth

14   Judicial District Court of Nevada on June 26, 2020) by ten (10) days. Defendant’s responsive

15   pleading to Plaintiff’s Complaint was his Motion to Dismiss (Doc. 5), filed on August 26, 2020.

16   The Order denying this motion (Doc. 23) was entered on March 23, 2020.

17            Defendant’s requested 10 day extension would cause the deadline to file his Answer to fall

18   on Friday, April 16, 2021. This request is sought to facilitate ongoing settlement discussions and

19   is agreed upon by counsel for both parties.

20   //

21   //

22

23

24

25

26
27
     {04749882 / 1}
28                                                    -2-
            STIPULATION AND ORDER TO ENLARGE BRIEFING SCHEDULE AS TO PLAINTIFF’S MOTION FOR
               SUMMARY JUDGMENT [DOCKET #21] AND TO FILE ANSWER TO PLAINTIFF’S COMPLAINT
     Case 2:20-cv-01551-APG-BNW Document 26 Filed 04/07/21 Page 3 of 3



 1             By this stipulation, the parties do hereby respectfully request that the Court enter an order
 2    extending the above referenced deadlines.
 3
     DATED this 6th day of April 2021.                   DATED this 6th day of April 2021.
 4

 5 GREENBERG TRAURIG, LLP                                MESSNER REEVES LLP

 6    /s/ Christopher R. Miltenberger_______         /s/ Michael M. Edwards______________
     Christopher R. Miltenberger, Esq.               MICHAEL M. EDWARDS., ESQ.
 7   Nevada Bar No. 10153                            Nevada Bar No. 6281
     Christian T. Spaulding, Esq.                    NICHOLAS L. HAMILTON, ESQ.
 8
     Nevada Bar No. 14277                            Nevada Bar No. 10893
 9   10845 Griffith Peak Drive, Suite 600            8945 West Russell Road, Suite 300
     Las Vegas, NV 89135                             Las Vegas, Nevada 89148
10   miltenbergerc@gtlaw.com                         Attorneys for Defendant, Eric Penner
     spauldingc@gtlaw.com
11   Counsel for Plaintiff
12   Baluma S.A. d/b/a Enjoy Punta del Este Resort &
     Casino
13

14                                           IT IS SO ORDERED.

15

16
                                             _______________________________________________
17                                           UNITED STATES DISTRICT JUDGE

18                                                   April 7, 2021
                                             DATED: ______________________________
19

20
21

22

23

24

25

26
27
      {04749882 / 1}
28                                                     -3-
           STIPULATION AND ORDER TO ENLARGE BRIEFING SCHEDULE AS TO PLAINTIFF’S MOTION FOR
              SUMMARY JUDGMENT [DOCKET #21] AND TO FILE ANSWER TO PLAINTIFF’S COMPLAINT
